UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:January 31, 2017 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from:to Commission file number 333-191251 ARMEAU BRANDS INC. (Exact name of registrant as specified in its charter) Nevada 99-0375676 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1805-141 Lyon Court Toronto, Ontario Canada M6B 3H2 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (647) 640-3635 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act.
